      Case 4:20-cv-00546-JM Document 1 Filed 05/21/20 Page 1 of 9


                                                                                FILED
                                                                            U. 5. DISTRICT COURT
                                                                        EASTERN DISTRICT ARKANSAS
                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS                              MAY 21 2020
                            CENTRAL DIVISION


RHONDA BURGOS

vs.                                No. 4:20-cv-_2_'-I (p    -   TM.
MAC MECHANICAL CO. and                                                DEFENDANTS
DANIEL GLENN McELDERRY II
                                               This case assigned to District Ju?ge        MooAy
                             ORIGINAL COMPLAINTand to Magistrate Judge           Vo lp,,            _
      COMES NOW Plaintiff Rhonda Burgos ("Plaintiff'), by and through her

attorneys Stacy Gibson and Josh Sanford of Sanford Law Firm, PLLC, and for

her Original Complaint against Mac Mechanical Co. and Daniel Glenn McElderry

II (collectively, "Defendants"), she does hereby state and allege as follows:

                       I.     JURISDICTION AND VENUE

       1.     Plaintiff brings this action under the Fair Labor Standards Act, 29

U.S.C. § 201, et seq. ("FLSA"), and the Arkansas Minimum Wage Act, Ark. Code

Ann. § 11-4-201, et seq. ("AMWA"), for declaratory judgment, monetary

damages, liquidated damages, prejudgment interest, and costs, including

reasonable attorneys' fees as a result of Defendants' failure to pay Plaintiff the

legal minimum wage and overtime premium for all hours that Plaintiff worked.

      2.      Upon information and belief, for at least three (3) years prior to the

filing of this Complaint, Defendants have willfully and intentionally committed

violations of the FLSA and AMWA as described infra.




                                        Page 1 of9
                       Rhonda Burgos v. Mac Mechanlcal Co., et al.
                        U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                    Orlglnal Complaint
      Case 4:20-cv-00546-JM Document 1 Filed 05/21/20 Page 2 of 9



       3.     The United States District Court for the Eastern District of Arkansas

has subject matter jurisdiction over this suit under the provisions of 28 U.S.C. §

1331 because this suit raises federal questions under the FLSA.

       4.     Plaintiff's claims under the AMWA form part of t~e same case or

controversy and arise out of the same facts as the FLSA claims alleged in this

complaint. Therefore, this Court has supplemental jurisdiction over Plaintiff's

AMWA claims pursuant to 28 U.S.C. § 1367(a).

       5.      Defendants conduct business within the State of Arkansas.

       6.     Venue lies properly within this Court under 28 U.S.C. § 1391(b)(1)

and (c)(2), because the State of Arkansas has personal jurisdiction over the

parties as the parties reside in this district and a substantial part of the events

giving rise to the claim herein occurred in this district.

                                  II.     THE PARTIES

       7.      Plaintiff is a resident and citizen of Pulaski County.

       8.      Separate Defendant Mac Mechanical Co. ("Mac"), is a domestic,

for-profit corporation.

       9.      Mac's registered agent for service of process is Daniel Glenn

McElderry 11, at 1608 West 2nd Street, Little Rock, Arkansas 72201.

       10.    Separate Defendant Daniel Glenn McElderry II ("McElderry") is an

individual and resident of Arkansas.

                           Ill.    FACTUAL ALLEGATIONS

       11.     Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.

                                           Page 2 of9
                          Rhonda Burgos v. Mac Mechanical Co., et al.
                           U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                       Original Complaint
      Case 4:20-cv-00546-JM Document 1 Filed 05/21/20 Page 3 of 9



       12.    McElderry is an owner, principal, officer and/or director of Mac.

       13.    McElderry manages and controls the day-to-day operations of Mac,

including but not limited to the decision to not pay Plaintiff a sufficient premium

for hours worked in excess of forty (40) per week.

       14.    Upon information and belief, Defendants' annual gross volume of

sales made or business done was not less than $500,000.00 (exclusive of excise

taxes at the retail level that are separately stated) during each of the three

calendar years preceding the filing of this Complaint.

       15.    During each of the three years preceding the filing of this

Complaint, Defendants had employees handling, selling, or otherwise working on

goods or materials that had been moved in or produced for commerce by any

person, including plumbing tools and equipment.

       16.    During each of the three years preceding the filing of this Original

Complaint, Defendants continuously employed at least four (4) employees.

       17.    Defendants are an "employer" within the meanings set forth in the

FLSA and AMWA, and were, at all times relevant to the Complaint, Plaintiffs

employer.

       18.    At all times material herein, Plaintiff has been entitled to the rights,

protections and benefits provided under the FLSA and the AMWA.

       19.    Defendants primarily provide plumbing and HVAC services.

       20.    Plaintiff was employed by Defendant within the three years

preceding the filing of this Complaint.



                                        Page 3 of9
                       Rhonda Burgos v. Mac Mechanical Co., et al.
                        U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                    Orlglnal Complaint
      Case 4:20-cv-00546-JM Document 1 Filed 05/21/20 Page 4 of 9



       21.    Specifically, Plaintiff worked for Defendant as an hourly employee

from April of 2019 to April of 2020.

       22.    Plaintiff was primarily responsible for managing invoices and

financials and performing human resources duties.

       23.    Plaintiff regularly worked over forty hours in a week.

       24.    When Plaintiff worked over eight hours in a day, Defendant would

delete any hours over eight from Plaintiff's timesheet and add them to a "comp

time" spreadsheet.

       25.    Plaintiff was not paid for hours worked over eight per day, nor for

hours worked over forty per week.

       26.    Because Plaintiff worked hours which went uncompensated,

Defendant failed to pay Plaintiff a lawful minimum wage or overtime premium for

all hours worked over forty each week.

       27.    Defendants mistakenly deducted $500.00 from Plaintiff's final

paycheck. Defendants have acknowledged their mistake but to date have

refused to hand over that money.

       28.    Defendants willfully failed to pay minimum wage and an overtime

premium to Plaintiff during the time period relevant to this Complaint.

                        IV.   FIRST CAUSE OF ACTION
                        (Claim for Violation of the FLSA)

       29.    Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.

       30.    Plaintiff asserts this claim for damages and declaratory relief

pursuant to the FLSA, 29 U.S.C. § 201, et seq.
                                        Page4of9
                       Rhonda Burgos v. Mac Mechanical Co., et al.
                        U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                    Original Complaint
      Case 4:20-cv-00546-JM Document 1 Filed 05/21/20 Page 5 of 9



       31.    At all relevant times, Defendants were Plaintiff's "employer" within

the meaning of the FLSA, 29 U.5.C. § 203.

       32.    At all relevant times, Defendants have been an enterprise engaged

in commerce within the meaning of the FLSA, 29 U.5.C. § 203.

       33.    29 U.S.C. §§ 206 and 207 require any enterprise engaged in

commerce to pay all employees a minimum wage for all hours worked up to 40 in

one week and to pay one and one-half times regular wages for all hours worked

over 40 hours in a week, unless an employee meets certain exemption

requirements of 29 U.5.C. § 213 and all accompanying DOL regulations.

       34.    During the period relevant to this lawsuit, Defendants classified

Plaintiff as non-exempt from the overtime requirements of the FLSA.

       35.    Defendants failed to pay Plaintiff the applicable minimum wage rate

for all hours worked.

       36.    Defendants failed to pay Plaintiff for all hours worked, including

hours worked over forty each week.

       37.    Defendants failed to pay Plaintiff an overtime premium for hours

worked over forty each week.

       38.    By the acts and conduct described above, Defendants willfully

violated the provisions of the FLSA and disregarded the rights of Plaintiff to

receive minimum wage and overtime pay.

       39.    Defendants' conduct and practices, as described above, were

willful, intentional, unreasonable, arbitrary, and in bad faith.




                                         Page 5 of9
                        Rhonda Burgos v. Mac Mechanical Co., et al.
                         U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                     Orlglnal Complaint
      Case 4:20-cv-00546-JM Document 1 Filed 05/21/20 Page 6 of 9



       40.     By reason of the unlawful acts alleged herein, Defendants are liable

to Plaintiff for monetary damages, liquidated damages, and costs, including

reasonable attorneys' fees, for all violations that occurred within the three (3)

years prior to the filing of Plaintiff's Original Complaint.

                        V.     SECOND CAUSE OF ACTION
                         (Claim for Violation of the AMWA)

       41.     Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.

       42.     Plaintiff asserts this claim for damages and declaratory relief

pursuant to the AMWA, Ark. Code Ann.§§ 11-4-201 et seq.

       43.     At all relevant times, Defendants were Plaintiff's "employer" within

the meaning of the AMWA, Ark. Code Ann.§ 11-4-203(4).

       44.     AMWA Sections 210 and 211 require employers to pay all

employees a minimum wage for all hours worked up to forty in one week and to

pay 1.5x regular wages for all hours worked over forty hours in a week, unless an

employee meets the exemption requirements of 29 U.S.C. § 213 and

accompanying DOL regulations.

       45.     During the period relevant to this lawsuit, Defendants classified

Plaintiff as non-exempt from the overtime requirements of the AMWA.

       46.     Defendants failed to pay Plaintiff the applicable minimum wage rate

for all hours worked.

       47.     Defendants failed pay Plaintiff for all hours worked, including hours

worked over forty each week.


                                          Page 6 of9
                         Rhonda Burgos v. Mac Mechanical Co., et al.
                          U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                      Original Complaint
      Case 4:20-cv-00546-JM Document 1 Filed 05/21/20 Page 7 of 9



       48.    Defendants failed to pay Plaintiff an overtime premium for hours

worked over forty each week

       49.    By the acts and conduct described above, Defendants willfully

violated the provisions of the AMWA and disregarded the rights of Plaintiff to

receive minimum wage and overtime pay

       50.    Defendants' conduct and practices, as described above, were

willful, intentional, unreasonable, arbitrary, and in bad faith.

       51.    By reason of the unlawful acts alleged herein, Defendants are liable

to Plaintiff for monetary damages, liquidated damages, and costs, including

reasonable attorneys' fees, for all violations that occurred within the three (3)

years prior to the filing of this Complaint pursuant to Ark. Code Ann. § 11-4-218.

                         VI.    THIRD CAUSE OF ACTION
                    (Claim under Ark. Code Ann. § 11-4-405)

       52.    Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.

       53.    Plaintiff asserts this claim for damages and declaratory relief

pursuant to Ark. Code Ann. § 11-4-405.

       54.    At all relevant times, Defendant was Plaintiff's employer for

purposes of Ark. Code Ann.§ 11-4-405.

       55.    Ark. Code Ann. § 11-4-405 requires employers to pay all wages due

to a discharged employee by the next regular payday.

       56.    Defendant discharged Plaintiff but failed to pay Plaintiff all wages

due to her within the requisite time period.


                                         Page 7 of9
                        Rhonda Burgos v. Mac Mechanical Co., et al.
                         U.S.D.C. (E.D. Ark.) CaH No. 4:20-cv-_
                                     Original Complaint
      Case 4:20-cv-00546-JM Document 1 Filed 05/21/20 Page 8 of 9



       57.    By reason of the unlawful acts alleged herein, Defendant is liable to

Plaintiff for, and Plaintiff seeks, monetary damages, liquidated damages,

prejudgment interest, and costs, including reasonable attorney's fees.

                           VII.    PRAYER FOR RELIEF

       WHEREFORE, premises considered, Plaintiff Rhonda Burgos respectfully

prays as follows:

       A.     That each Defendant be summoned to appear and answer this

Complaint;

       B.     That Defendants be required to account to Plaintiff and the Court

for all of the hours worked by Plaintiff and all monies paid to her;

       D.     A declaratory judgment that Defendants' practices alleged herein

violate the Fair Labor Standards Act, 29 U.S.C. § 201, et seq., and attendant

regulations at 29 C.F.R. § 516, et seq.;

       E.     A declaratory judgment that Defendants' practices alleged herein

violate the AMWA, Ark. Code Ann.§ 11-4-201, et seq., and related regulations;

       F.     Judgment for damages for all unpaid minimum wage compensation

and overtime compensation owed to Plaintiff under the Fair Labor Standards Act,

29 U.S.C. § 201, et seq., and attendant regulations at 29 C.F.R. § 516, et seq.;

       G.     Judgment for damages for all unpaid minimum wage compensation

and overtime compensation owed to Plaintiff under the Arkansas Minimum Wage

Act, Ark. Code Ann. § 11-4-201, et seq. and the related regulations;




                                         Page 8 of9
                        Rhonda Burgos v. Mac Mechanical Co., et al.
                         U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                     Original Complaint
      Case 4:20-cv-00546-JM Document 1 Filed 05/21/20 Page 9 of 9



      H.     Judgment for liquidated damages pursuant to the Fair Labor

Standards Act, 29 US.C. § 216, in an amount equal to all unpaid minimum and

overtime compensation owed to Plaintiff during the applicable statutory period;

      I.     Judgment for liquidated damages pursuant to the AMWA, Ark.

Code Ann.§ 11-4-201, et seq., and the relating regulations;

      J.     For a reasonable attorneys' fee, costs, and interest; and

      K.     Such further relief as this Court may deem just and proper.

                                                    Respectfully submitted,

                                                    PLAINTIFF RHONDA BURGOS

                                                    SANFORD LAW FIRM, PLLC
                                                    ONE FINANCIAL CENTER
                                                    650 SOUTH SHACKLEFORD, SUITE 411
                                                    LITTLE ROCK, ARKANSAS 72211
                                                    TELEPHONE: (501) 221-0088
                                                    FACSIMILE: (888) 787-2040


                                                    Stacy   Gibso'fll'=
                                                    Ark. Bar No. 2014171
                                                    stacy@sanfordlawfirm.com


                                                    JoshS.
                                                    Ark. Bar No. 2001037
                                                    josh@sanfordlawfirm.com




                                        Page 9 of9
                       Rhonda Burgos v. Mac Mechanical Co., et al.
                        U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                    Original Complaint
